Title: To John Adams from Thomas Brand Hollis, 23 November 1790
From: Hollis, Thomas Brand
To: Adams, John



The Hide Novem: 23d. 1790.

Rebout St Etienne address is too good to be lost as also Castellane opinion.
I have sent you a Packet by mr Cutting as unwilling to lose the opportunity—had no time to write and beg the favour of you to forwards the others.  If there are any particular books regarding the Italian States you wish to have let me know and I will endeavour to procure for you, tho from this sale too late, as it is desirable you should be complete, having introduced that Knowledge wch before was not attended too & for wch the publick owe you much.
Burke & the convention will amuse the town for a little while which is always provided with a tub.—
I have endeavoured to amuse you and have tired my self & it is time I should release you by assuring you that I am with great esteem & regard
Dear Sir / your very sincere Friend

T. Brand Hollis